Rc\ lo CJ~Z tan -~"?:>-J
           ' '(~·0 CV< ~9\ll ..:~ ?:>-~)
               L0 CK t'd,Jl- b3- 3
               · u   · VVl \ \JJJ);1 vtNv \i ~~ ru
   \l · \ vrr~ w ·ISJ'F lt'i VrJ 1UAJ m~
      ~~                ~1\J:Sft:rv\\f{J()N~   r



    · fKD c.AJ\AJ~/1- ~·V\ ~ 'CJ0\1KT
    C{J vtho ( UA-N f\J~ D~ ~
     t    }'qrovt0C\CJ ~ Wvt~lG~l:/7
  vfN lO v-
            T R ~c ~a. a t--~rvro-r:_­
          ----------



                                                                                                                                                   ----·-I--\[~"·y-rt=r-T"'-F~-,~~~i75r--.                                                                       --- _-- ----
                                                                                                                                                                                ~ 'J'-- ~ 'V ~~\JJ GSJ
                                                                                                                                                      -;st;Nf/ ~lt~ /t~'()                                                                                                              ld, ll-~?:>-4rrLC) \K)~ \1.SS3-~ i
       llJ CKlffi \J-1)3-=-.                                                   ·Opinion


                                                    Ex parte Tommy Lee DORA
                                                                                                                                                            {548 S.W.2d 393) This is an application for writ of habeas corpus which was submitted to this Court
                                             COURT OF CRIMINAL APPEALS OF TEXAS
                                                                                                                                                            by the trial court. pursuant to the-provisions of Art. 11.07, V.A.C.C.P.
                                          548 S.W.2d 392; 1977 Tex. Crim. App. LEXIS 1217
                                                             No. 3802                                                                                       -Petitioner was convicted for the offense of burglary, enhanced under Art. 63, V.A.P.C., in the Criminal
                                                         February 16, 1977                                                                                   District Court of Dallas County and assessed thii mandatory life sente"nce in ihe penitentiary on
                                                                                                                                                             December 4, 1970. Petitioner's direct appeal from this Dallas conviction was affirmed. See Dora v.
                                                                                                                                                             State, 477- S.W.2d 20 (Tex.Cr.App. 1972).
          Counsel                      Arthur R. Howard, Lubbock, for appellant.
                                               Alton R. Griffin, Dist.Atty.. and John ·Terrell, Asst.Dist.Atty ..                                           Peifti_oner filed an.applfc~tion}or writ of tiaBea~ co,Pus in the District Co~rt of Lubbock 9o'!nty,
                    Lubbock, Jim D. Vollers, State's Atty., David S. McAngus, Asst. State's Atty., Austin, for the                                          complaining.of the validity of a 1962_Lubbock.County convictio_n for burglary, which y.as su.bsequently
                    State.                                                                                                                                  used for enhancement in the above-mentioned Dallas County case. The trial court denied the
          Judges: Roberts, Judge.                                                                                                                           application for writ of habeas corpus, finding that this application for writ of habeas corpus relief
                                                                                                                                                            "raises no new grounds and raises the same questions raised in the first application for writ of habeas
          CASE SUMMARY                                                                                                                                      corpus" which was previously denied on February 7, 1974.
                                                                                                                                                            From a review of petitioner's writ filed in this Court. it is to be noted that this Court entered a per
          PROCEDURAL POSTURE: Petitioner challenged the decision of the District Court of Lubbock County                                                    curiam order on July 8, 1975, in which we held:
          (Texas), which denied his second application for writ of habeas corpus because no new issues were
                                                                                                                                                                 "Under the circumstances presented in this case, we are of the opinion that petitioner has abused
          raised.Application for writ of habeas corpus was dismissed with prejudice because petitioner had made no
                                                                                                                                                                 the habeas corpus process by continually raising the same claims, over and over again, in his
          effort to allege any new issues that had not been raised in a previous application.
                                                                                                                                                                 postconviction writs. We hold that petitioner's contention has thus been waived and abandoned
                                                                                                                                                                 by his abuse of the writ of habeas corpus. See Ex parte· Can, 511 S.W.2d 623 [523] (Tex.Cr.App.
          OVERVIEW: Petitioner was convicted of robbery and given an enhanced sentence based on a prior                   '--                                    1974), and Sanders v. United States. 373 U.S. 1, 83 S. Ct~1068 (10 L. Ed. 2d 148] (1963), and
          conviction. Petitioner's application for a writ of habeas corpus regarding the validity of the prior conviction                                        cases cited therein."Therefore, in view of this holding, we hereby refuse to accept or file
          was denied because it raised no new grounds and raised the same questions that were raised in a                                                        petitioner's {548 S.W.2d 394} instant application for writ of habeas corpus, and the clerk of this
          previous application. Petitioner sought review and the court affirmed. The court found that petitioner made                                            Court is hereby ordered not to accept in the future any post-conviction application for writ ol
          no effort to allege that the instant allegations were not ones that had been raised, or could have been                                                habeas corpus from this petitioner until it is first shown that such contention was not one that has
          raised, in any earlier proceeding. The court dismissed the application with prejudice because petitioner                                               been raised, or could have been raised, in any earlier proceeding. Until such showing is made,
          had not attempted to make a showing of good cause for allowing are-filing of the application.                                                          petitione(s contention is not entitled to consideration." (Emphasis· supplied)
                                                                                                                                                            In the instant case, the trial court has found that "no new issues" were raised which warranted further
          OUTCOME: The court dismissed petitione(s second application for writ of habeas corpus with prejudice.                                             consideration of this second petition. We agree. Petitioner has made no effort to allege that the
          The court agreed with the trial court that no new issues were raised which warranted further consideration.                                       instant allegations were not ones that had been raised, or could have been raised, in any earlier ·
                                                                                                                                                            proceeding. Absent such a showing of good cause for permitting the filing of such application, we
                                                                                                                                                            decline to file this application, or consider the merits of same.
          LexisNexis Headnotes

          Criminal Law & Procedure > Habeas Corpus > Review> Standards of Review > General Overview

          Where a petitioner has been previously cited for an abuse of the writ of habeas corpus, the trial court
          should not thereafter consider the merits of any application for writ oi habeas corpus filed by that
          petitioner. The trial court should, however, review the application and make findings that this petitioner has
          abused the writ in the past, thus making the review procedure of the appeals court more efficient.


                                                                     Opinion                                                                                 Where a petitioner has been previously cited for an "abuse of the Great Writ," the trial court should not
                                                                                                                                                             thereafter consider the merits of any application for writ of habeas corpus filed by that petitioner. The
          Opinion by:                  ROBERTS                                                                                                               trial court should, however, review the application and make findings that this petitioner has abused


          3txcases                                                                                                                                       3txcases
          Cl2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to               C 2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to
          the rest~c:tions and tenns and conditions of the Matthew Bender Maste~'Agreement.                                                             the restrictions and terms and conditions of the Matthew Bender Master Agreement.



'                                                                          I
    J
                                          '
                                                                          -'
                                                                                                                 .~   ..·   ..
                                                                                                                            ,
                                                                                                                                      .
                                                                                                                                      \
                                                                                                                                          \
                                                                                                                                          l
                                                                                                                                 ..
                                                                                                                            ····~ -~:         ,.
                             (                                                                                                  -.!'                                                                                                                                                                                                                                                .......
                                                                                                                             ~7-- - ~-- ', - - -~-
                                                                                                                                                                                    \                              l
                                                                                                                                                                                                                       I



                                                                                                           \..·-//
                                                                                                            .·{ ~ ~ ~                                                    _,.                          •·.
                                                                  "                                                                                                                                                                  .'>

                                                        -:·                                                             '·
                                                                                    ·'
                                                                                                                                               "''..,:
                                                                                                                                                                                                                                           ·'


                                                                                                                                                         r
                                                                                                                                                                                                            -"-·           ,·_
         the writ in the paSt: thus making-the review procedure of this Court more efficient. The' transcript
         should be forwarded to this Gciurt, just as in all other cases. pursuant to our automatic review
                                                                                                                                                              '   .            I·
                                                                                                                                                                                                 '·
         jurisdiction. See Art. 11.07~-Sec. 2{a), supra. The writ transcript should, of course, be forwarded to
         this Court within fifteen·aays of-th~ trial court's order. See Art. 11.07, Sec. 2(c), supra.


                                                                                                                                                         II
                                                                                                                                              .··'.l

                                                   '
                                                                                                    -~

                                         ~---.                                                      t):. -·



                                                                      ~-                              ',    I·.

                                        .
                                        '     --
                                             "'f· '(
                                                              «'

                                                              ~
                                                                      ·~
                                                                      ·•.
                                                                                        -'

                               .....
                                         \                    i ~ ........._
                               ....            ·'
                                                            ... .....
                                        __ ......


                                                                                                                                                                      cj c
 3txcases                                                                                     3 •



                                                                                                                                                                             ~ ex~ o4- ( r. ~.I( . ao1
 e> 2015 Matthew Bender & Company,                 Inc.:~ rl)ember of~~;-lexisNexis Group.' All rights reserved. Use of this product is subject to
. the restrictions and tenns and ~nditions of the· Matt~ew Bende~ Master Agreement.

                                                                        ;_j•


                                                                                                                                                                      l)Uk?CctNJi ~T.tc:J\:, G-\_ 4-3l~r7
                                                                                                                                                                  c; -ta~tal/ c; -rs__ct~1s .
                                                                                                                                                                      R,)K              ~set-~                                   r    ~!VT1